DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant’s Arguments/Remarks, filed 03/21/2022 has been accepted and entered. Claims 1-7, 9-11 and 14 have been amended, claims 9-10 and 14-15 were previously allowed, claim 8 has been cancelled, no claims have been added. Claims 1-7 and 9-15 are pending.

Response to Arguments
Applicant’s arguments see pg. 7-10, filed 03/21/2022, with respect to the rejection(s) of claims 1-7 and 11-13 are rejected under 35 U.S.C. §103 as being unpatentable over Hermann (US 2009/0290050), and further in view of Tumer (US 2009/0290680), have been fully considered and are persuasive.

Allowable Subject Matter
Claims 1-7 and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, 7 and 11, the prior art of record fails to disclose or reasonably suggest, a radiation detector configured for detecting leakage currents comprising at least one shared current measurement device and wherein the switches of the plurality of signal processing chains are configured to send, to the at least one shared current measurement device, the second signals from the plurality of second electrodes on the second signal paths for measuring a leakage current received at a corresponding plurality of second electrodes in the absence of incident radiation.
The closest art of record teaches the following:
With regards to claim 1 and 11, Hermann discloses an X-ray detector which uses direct X-ray conversion (DiCo) combined with CMOS pixel circuits (Abstract) and a method for eliminating dark current [0001], comprising at least one current measurement device ([0028][0029] [0057]; “measuring the dark-current-compensated output signal of the sensor by means of the integrator.”); Fig. 2; leakage current compensation circuit that utilizes the integrator for measuring dark current compensated output signal.) and wherein a plurality of switching elements S1, S3 is configured to send signals on the second signal path for measuring a leakage current (Fig. 2; leakage current compensation circuit) received at a corresponding plurality of second electrodes (Fig. 2; pixelated metal electrode) in the absence of incident radiation ([0081]; “...a sensing phase with no X-ray exposure....”).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884